Citation Nr: 1703489	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2003, March 2005, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2009, the Veteran presented sworn testimony during a Travel Board hearing in Indianapolis, Indiana.  A transcript of the hearing has been associated with the claims file.  

The VLJ who held the April 2009 Travel Board hearing is no longer employed at the Board.  In March 2010, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2016).  He responded in April 2010 that he did not want to attend another hearing before the Board.

The Board denied the Veteran's claim in a May 2010 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued an order granting a December 2010 Joint Motion for Remand (JMR).  The Board subsequently remanded the claim in July 2011, March 2014, and August 2015.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably demonstrate that the Veteran experienced pre-existing pes planus upon entrance to active duty.

2.  The Veteran's currently diagnosed bilateral pes planus is at least as likely as not related to active service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

2.  Bilateral pes planus was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claim for service connection for bilateral pes planus has been granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was diagnosed with and discharged from service for disqualifying moderate bilateral pes planus shortly after entrance to service.  The RO denied his claim, finding that his pes planus must have preexisted service.  However, in cases like this, where no preexisting disability is noted on the entrance examination, there must be clear and unmistakable (obvious or manifest) evidence demonstrating that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The evidence in this case does not rise to the level of clear and unmistakable.

The first VA examiner concluded in November 2009 that the Veteran's pes planus preexisted service and was not aggravated by service because he was able to work on his feet after discharge.  An October 2011 VA examiner concluded that it was at least as likely as not that the Veteran's pes planus was temporarily aggravated in service.  Finally, a July 2014 VA examiner opined it was most likely that the Veteran entered service with low arches, but not flat feet.  The Veteran's private physician also noted in May 2011 that it was possible that he entered with pes planus, but there was no objective evidence of such.  In light of these differing opinions, it is obvious that the evidence is not clear and unmistakable as to whether the Veteran's pes planus preexisted service and was not aggravated therein.  As such, the presumption of soundness is not rebutted.  

As the Veteran's pes planus is not considered to have preexisted service, the remaining question is whether the Veteran's has current pes planus that is related to his inservice diagnosis of pes planus.  The Board finds that the evidence supports such a conclusion.  VA treatment records, as well as the July 2014 VA examination, diagnose the Veteran with bilateral pes planus.  His private physician noted that there is a likely a relationship between his current pes planus and the inservice diagnosis.  

The Board notes that there is some question among the VA examiners as to the cause of the Veteran's foot pain, i.e. whether it is related to pes planus or another nonservice-connected foot disability.  However, the level of impairment caused by the Veteran's pes planus is a question to be answered in rating the disability not in determining whether service connection is warranted.  

In light of the service treatment records showing inservice incurrence of pes planus and current medical evidence showing the same diagnosis, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral pes planus related to his military service.  38 C.F.R. § 3.303 (2016).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral pes planus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral pes planus is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


